IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM SANTOS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5588

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 18, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

William Santos, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

February 6, 2014, in Duval County Circuit Court case number 2013-CF-007957, is

granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the
clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for

the appointment of counsel at public expense, the lower tribunal is directed to appoint

counsel to represent him in the belated appeal authorized by this opinion.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.




                                             2